DETAILED ACTION
Status of Claims
This action is in reply to the communications filed on 25 June 2019.
Claims 3-18 are amended by a preliminary amendment by the Applicant.
Claims 1-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to a centrifugal pump classified in F04D 29/046.

Group II, claim(s) 2-18, drawn to a slide contact bearing classified in F16C 27/02.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species I:
Two ring sections (2, 12) and one elastic section (4) with shaped slits (6) forming resilient parts (8) as shown in FIG. 2, and FIG. 11 which shows the bearing embodiment as shown in FIG. 2 in combination with a holder 1101.
Species II:
One ring section (not labeled) and one elastic section (not labeled) with shaped slits (not labeled) forming resilient parts (not labeled) as shown in FIG. 3-4 and FIG. 13 which shows the bearing embodiment of Species II in combination with a pump.
Species III:
Two ring sections (502, second not labeled) and one elastic section (504) with shaped slits (506) forming resilient parts (508) as shown in FIG. 5.
Species IV:
Two ring sections (602, second not labeled) and one elastic section (604) with a “wave form” (see [0103-104]) shaped slits (606) forming resilient parts (608) as shown in FIG. 6-7.
Species V:
Two ring sections (802, second not labeled) with the shape as shown in FIG. 8, and one elastic section (804) shaped slits (806) forming resilient parts (808) as shown in FIG. 8.
Species VI:
Two ring sections (902, second not labeled) and one elastic section (904) with shaped slits (906) forming resilient parts (908) as shown in FIG. 9.
Species VII:
Two ring sections (1002, second not labeled) and one elastic section (1004) with shaped slits (1006) forming resilient parts (1008) as shown in FIG. 10.

Two ring sections (1202, second not labeled) and one elastic section (1204) with shaped slits (1206) forming resilient parts (1208) as shown in FIG. 12. 
Species IX:
Two ring sections (1402, second not labeled) and one elastic section (1404) with shaped slits (1406) forming resilient parts (1408) as shown in FIG. 14.
Species X: 
One ring sections (1502) and Two elastic sections (1504, 1504’) with shaped slits (not shown, see [0113]) forming resilient parts (not shown, see [0113]) as shown in FIG. 15.
Species XI:
Two ring sections (1602, second not labeled) and one elastic section (1604) with shaped slits (not shown, see [0114]) forming resilient parts (not shown, see [0114]) as shown in FIG. 16 in combination with Two bearings (1609, 1613) instead of One bearing.
Species XII:
Two ring sections (1702, second not labeled) and one elastic section (not labeled). The elastic section comprises an oblique subsection (1717), and a cylindrical subsection (1718) (see [0115]), with shaped slits (not labeled) forming resilient parts (not shown, see [0114]) as shown in FIG. 17. The bearing retainer is placed within a holder (1701).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
at least claim 2.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II and Species XII lack unity of invention because even though the inventions of these groups require the technical feature of:
a bearing retainer for supporting the shaft of a pump, comprising: at least one ring section adapted to surround the bearing, said ring section having an inner radius perpendicular to the axis of the shaft; at least one elastic section adjacent said ring section, wherein at least a part of said elastic section has an inner radius perpendicular to the axis of the shaft, which inner radius is smaller than said radius of said ring section; said elastic section comprising multiple slits, dividing said elastic section into multiple resilient parts; said multiple resilient parts being adapted to allowing receiving and supporting the bearing, thereby creating a compression force in radial direction perpendicular to the axis of the shaft, allowing said bearing retainer to hold the bearing in a fixed position with respect to said bearing retainer; wherein said elastic section  comprises an oblique subsection adjacent said ring section, and a cylindrical subsection   adjacent said oblique subsection, wherein said oblique subsection comprises a wall which is slanted with respect to the shaft of the pump, and said cylindrical subsection comprises a wall which is parallel to the shaft of the pump;

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    561
    580
    media_image1.png
    Greyscale

Figure 1: Examiner Annotated Figure 4 of Cametti

Specifically, Regarding Claim 2 of the Instant Application, Cametti et al (US 2956841 A) discloses the following:
A bearing retainer (holder 30) for a bearing (26) for supporting the shaft (20) of a pump (Col. 1, line 20), said bearing retainer (holder 30) comprising:
at least one ring section (38) adapted to surround the bearing (26), said ring section (38) having an inner radius perpendicular (as seen in FIG. 1, holder 30 having ring section 38 [the label for ring section 38 is absent in FIG. 1, but the label for 38 is present in FIG. 4] has an inner radius that is perpendicular to the shaft 20) to the axis of the shaft (20);
at least one elastic section (integrated leaf springs 36 having protuberances 43, separated by openings shown at character 46) adjacent said ring section (38), wherein at least a part (inner radius of cylindrical subsection 43) of said elastic section has an inner radius perpendicular (as best seen in FIG. 4, since 43 has an inner radius that is perpendicular to 26, and FIG. 1 shows 26 is parallel to the shaft 20, the inner radius of 43 must be perpendicular to 20) to the axis of the shaft (20), which inner radius is smaller (FIG. 4 shows the inner radius of 43 is smaller than the outer radius of 38) than said radius of said ring section (38);
said elastic section (integrated leaf springs 36 having protuberances 43, separated by openings shown at character 46) comprising multiple slits (openings shown at reference character 46), dividing said elastic section into multiple resilient parts (36);
said multiple resilient parts (36) being adapted to allowing receiving (Col. 4, lines 4-10, 32-75) and supporting (Col. 3, lines 59-75; Col. 4, lines 32-75) the bearing, thereby creating a compression force (Col. 3, lines 59-75; Col. 4, lines 32-75) in radial direction perpendicular to the axis of the shaft (20), allowing said bearing retainer to hold the bearing in a fixed position with respect to said bearing retainer;
wherein said elastic section (integrated leaf springs 36 having protuberances 43, separated by openings shown at character 46) comprises an oblique subsection (oblique/angled walls join the leaf springs 36 with the ring sections 38, shown at the large arrows A and B in Examiner Annotated Figure 4 of Cametti)  adjacent said ring section (38), and a cylindrical subsection (43) adjacent said oblique subsection (oblique/angled (The Examiner notes the broadest reasonable interpretation of the term “slanted” encompasses “curved”. The definition of “slant” encompasses “to give an oblique or sloping direction to” according to Merriam-Webster, and the term “oblique” encompasses “neither perpendicular nor parallel” according to Merriam-Webster. In this instance the “curved” walls of the openings between the leaf springs 36 shown are oblique to the shaft, therefore they are slanted relative to the shaft.) with respect to the shaft (20) of the pump, and said cylindrical subsection (43) comprises a wall (wall at arrow C in Examiner Annotated Figure 4 of Cametti) which is parallel to the shaft (20) of the pump.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN CHRISTOPHER DELRUE/            Examiner, Art Unit 3745

/Christopher Verdier/            Primary Examiner, Art Unit 3745